IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           :                             NO. 457
                                 :
ORDER AMENDING RULES 528 AND     :                             CRIMINAL PROCEDURAL RULES
535 OF THE PENNSYLVANIA RULES OF :
CRIMINAL PROCEDURE               :                             DOCKET
                                 :
                                 :
                                 :
                                 :
                                 :
                                 :
                                 :

                                                ORDER
PER CURIAM

       AND NOW, this 8th day of December, 2014, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been published before
adoption at 42 Pa.B. 6252 (October 6, 2012) and 44 Pa.B. 778 (February 8, 2014), in
the Atlantic Reporter (Third Series Advance Sheets, Vol. 81), and a Final Report to be
published with this ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the amendments to Pennsylvania Rules of Criminal Procedure 528
and 535 are adopted in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective February 9, 2015.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.